NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

             DESMOND KWAME MENYONGARI, Appellant.

                             No. 1 CA-CR 20-0160
                               FILED 2-18-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-107034-001
              The Honorable Frank W. Moskowitz, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                         STATE v. MENYONGARI
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Kent E. Cattani joined.


B A I L E Y, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Desmond
Kwame Menyongari has advised the court that, after searching the entire
record, he is unable to discover any arguable questions of law and filed a
brief requesting this court conduct an Anders review of the record.
Menyongari was given the opportunity to file a supplemental brief pro se,
but he did not do so. This court has reviewed the briefs and the record, and
finding no reversible error, we affirm Menyongari’s burglary conviction
and resulting sentence.

             FACTS AND PROCEDURAL BACKGROUND

¶2           A.G. rented a room in her home to J.R. J.R. owned a black-
and-yellow mountain bike and A.G. owned a teal beach cruiser, and both
bikes were stored in the house’s backyard.

¶3             On February 12, 2019, A.G. was working when she received a
notification from the house’s video-surveillance cameras. She looked at her
phone and saw a suspect, later identified as Menyongari, steal both bicycles
from the backyard. A.G. called J.R., who told her he had not given anyone
permission to borrow his bike. A.G. grabbed her gun and drove to her
house to search for the bicycles. While she was driving, she saw both
bicycles at a bus stop near her home and called the police. As she waited
for the police to arrive, she noticed Menyongari was wearing the same
clothing and bright shoes that she saw in the surveillance video.

¶4            Police arrived at the bus stop and saw Menyongari and the
bicycles.    The responding officer noted Menyongari matched the
description of the suspect. When asked, Menyongari explained he was
watching the bicycles for a friend. Police arrested Menyongari, searched
his backpack, and found two pipes used to smoke methamphetamine and
a crystal-like substance in a plastic baggie that was later identified as
methamphetamine. Menyongari said the backpack was not his.



                                      2
                         STATE v. MENYONGARI
                           Decision of the Court

¶5           The State indicted Menyongari for burglary in the third
degree, a Class 4 felony; possession and use of dangerous drugs, a Class 4
felony; and possession of drug paraphernalia, a Class 6 felony. Following
Menyongari’s arraignment, he moved for a competency hearing pursuant
to Arizona Rule of Criminal Procedure (“Rule”) 11. After considering
reports from mental health experts who examined Menyongari, the trial
court found him competent to stand trial.

¶6             After the State rested its case-in-chief, Menyongari moved for
a judgment of acquittal pursuant to Rule 20. The court denied the motion.
The jury later found Menyongari guilty of burglary in the third degree but
not guilty of the other two offenses. The trial court suspended imposition
of sentence and placed Menyongari on probation for three years. 1

¶7            We have jurisdiction of Menyongari’s timely appeal pursuant
to Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-
120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

¶8            The court has reviewed and considered counsel’s brief. The
court has searched the entire record for reversible error. See State v. Clark,
196 Ariz. 530, 537, ¶ 30 (App. 1990) (providing guidelines for briefs when
counsel has determined no arguable issues to appeal). Searching the record
and reviewing the briefs reveals no reversible error. The record shows
Menyongari was represented by counsel at all stages of the proceedings and
counsel was present at all critical stages. All proceedings were conducted
in compliance with the Arizona Rules of Criminal Procedure. The sentence
imposed was within the statutory limit.

                              CONCLUSION

¶9           For the reasons stated herein, we affirm Menyongari’s
conviction and resulting sentence.

¶10           Upon filing of this decision, defense counsel is directed to
inform Menyongari of the status of his appeal and of his future options.
Defense counsel has no further obligations unless, upon review, counsel
finds an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984).


1The three-year probationary period was to begin following Menyongari’s
release from a prison sentence imposed in another case, CR2019-12166-001.


                                      3
                        STATE v. MENYONGARI
                          Decision of the Court

Menyongari shall have 30 days from the date of this decision to proceed, if
he desires, with a pro se motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4